        Case 4:82-cv-00866-DPM Document 5623 Filed 06/02/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION



LITTLE ROCK SCHOOL DISTRICT, et al.                                                    Plaintiffs



                v.                            Case No:        4:82-cv-00866-DPM



PULASKI COUNTY SPECIAL SCHOOL DISTRICT, et al.                                         Defendants

EMILY McCLENDON, TAMARA EACKLES, VALERIE
STALLINGS, TIFFANY ELLIS, and LINDA MORGAN                                             Intervenors


              REPLY TO RESPONSES TO DR. JANICE HARGROVE WARREN'S
                             MOTION TO INTERVENE

        COMES now, Movant Janice Hargrove warren, through her legal counsel, Sarah Howard

Jenkins, PLLC, and in Reply to the parties' Responses to her motion to intervene says:

        1.      Justiciability doctrines are jurisdictional and cannot be waived;

        2.      Because one or both of the parties have standing, Dr. Warren's standing is

irrelevant;

        3.      Alternatively, Dr. Warren has Article III standing in her own right;

        4.      Dr. Warren's motion to intervene was timely;

        5.      Mere allegation of prejudice by one or both parties without specificity does not

demonstrate that Dr. Warren's intervention will prejudice the parties;

        6.      Dr. Warren has a legally protectable employee-interest in the transaction that is

the subject of this action;




                                                  1
        Case 4:82-cv-00866-DPM Document 5623 Filed 06/02/20 Page 2 of 4



       7.      Disposing of this action (Action #1) may, impair or impede Dr. Warren's

employee-interest in this action;

       8.      Given the effect of the principles of collateral estoppel, disposing of this action

(Action #1) may impair or impede her ability to protect her rights in her employment

discrimination suit (Action #2) against PCSSD;

       9.      PCSSD's inaction and nondisclosure regarding the inequitable construction of

Mills High School creates a risk of reputational injury to Dr. Warren;

       10.     PCSSD's failure to construct Mills High School and Robinson Middle School in

an equitable fashion has been established before this Court. (Court Expert's Report, doc. 5343.)

Given the patent discriminatory results in the construction of Mills High School and Robinson

Middle Schools facilities, counsel for PCSSD in advocating for PCSSD may enter into

settlements and consent decrees rather than litigate the quality of PCSSD's performance. While

conserving PCSSD's resources, this approach may fail to protect Dr. Warren and other nonparty-

employee interests, such as defending the quality of their performance as it relates to this Action

(Action #1);

       11.     Counsel for PCSSD have no duty to defend Dr. Warren or the actions of those

cabinet members and administrative personnel who are not parties to this action. Any allegation

or suggested nonperformance asserted against cabinet members and administrative employees --

who did not engage in discriminatory conduct, who had no knowledge of the misappropriation or

misapplication of State funds in the construction -- that go unanswered becomes a weapon not

only against Dr. Warren in her employment discrimination action (Action #2) but also a weapon

against her employment rights and those of other innocent cabinet members and administrators;




                                                 2
        Case 4:82-cv-00866-DPM Document 5623 Filed 06/02/20 Page 3 of 4



       12.     Dr. Warren's interests in both Actions will be impaired if Dr. Warren is not

permitted to intervene for the limited purpose of establishing and protecting her good faith

performance and that of other innocent, non-discriminating cabinet members and administrators,

who performed in good faith, consistent with their duties under Plan 2000. See Fed. R. Civ. P.

24(a)(2).

       13.     Alternatively, Dr. Warren should be granted leave to intervene because she has a

claim and potential defenses in Action #2 that share common questions of law or fact with

Action #1, specifically, that she performed her responsibilities as Assistant Superintendent of

Equity and Pupil Services consistent with Plan 2000.

       14. Such limited intervention will neither prolong nor delay this action but will facilitate

the goals of judicial efficiency and the conservation of judicial resources.

       For the reasons discussed herein and in the accompanying Memorandum, Dr. Warren

respectfully requests that this Court grant her Motion to Intervene in this matter.

                                      Respectfully submitted this 2nd day of June 2020,

                                              SARAH HOWARD JENKINS, PLLC
                                              Sarah Howard Jenkins
                                              Arkansas Bar #97046
                                              P.O. Box 242694
                                              Little Rock, Arkansas 72223
                                              Phone: (501) 406-0905
                                              sarah@shjenkinslaw.com (email)
                                              Attorney for Movant/Intervenor




                                                 3
        Case 4:82-cv-00866-DPM Document 5623 Filed 06/02/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I, Sarah Howard Jenkins, hereby certify that on this 2nd day of June, I electronically filed
the foregoing with the Clerk of Court using the CM/ECF system, which sends notification of
such filing to any CM/ECF participants including:


Amanda G. Orcutt                                      Scott Richardson
Devin R. Bates                                        McDaniel Richardson & Calhoun
MITCHELL, WILLIAMS, SELIG                             1020 W. Fourth Street Suite 410
425 West Capitol Avenue, Suite 1900                   Little Rock, Arkansas 72201
Little Rock, Arkansas 72201                           ATTORNEYS FOR JACKSONVILLE/
                                                      NORTH PULASKI SCHOOL DISTRICT
Jay Bequette
Cody Kees
BEQUETTE, BILLINGSLEY & KEES, P.A.
425 West Capitol Avenue, Suite 3200
Little Rock, AR 72201-3469
Email: jbequette@bbpalaw.com
Email: ckees@bbpalaw.com
ATTORNEYS FOR PCSSD

Austin Porter Jr., No. 86145                                 Robert Pressman
PORTER LAW FIRM                                              Attorney at Law
323 Center Street, Suite 1035                                22 Locust Avenue
Little Rock, Arkansas 72201                                  Lexington, Massachusetts
Telephone: 501-244-8200                                      Email:pressmanrp@gabriel.com
Facsimile: 501-372-5567
Email: Aporte5640@aol.com

Shawn G. Childs
Lawrence A. Walker
JOHN W. WALKER, P.A.
1723 S. Broadway
Little Rock, Arkansas 72206
501-374-3758
Fax: 501-374-4187
Email: tonywalkeratty@gmail.com
ATTORNEYS FOR INTERVENORS

                                                      Sarah Howard Jenkins
                                                      Sarah Howard Jenkins




                                                 4
